DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. The applicant argues that the combination of Janky and Beser fails to disclose receiving in a MAC message the indication of available and unavailable frequency channels. The examiner, however, disagrees.
As explained in the previous rejection, Janky discloses a mobile device that generates and stores a channel map based on transmissions that it receives by its radio receiver. The information within the channel map provides an indication as to which channels are available and unavailable for communication, see Janky col. 6, line 61-col. 7, line 21.   
Janky fails to specifically disclose receiving the channel availability and unavailability indication in a MAC message. Beser was found to support this limitation and was used to show that the indication of channel availability and unavailability can be sent via MAC messages. As shown in col. 8, line 55-col. 9, line 12, Beser describes receivers that receive MAC messages that contain channel map/channel ID information. Beser further shows that the map/channel ID information is used to help the receiver determine if the identified channel are available for use, and if not, the CM continues to wait for the next MAC message (col. 8, lines 4-25).

Janky discloses that the wireless device has a transceiver that is configured to communicate simultaneously with a plurality of wireless capable devices as evidenced by the fact the device is a multi-channel transceiver configured to monitor multiple radio channels (col. 6, lines 18-23; figure 5).
Based on the above remarks, the examiner maintains that Janky, taken in combination with Beser discloses the invention as presently claimed. A rejection to the claims is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 4-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janky et al. (Janky), U.S. Patent No. 6,795,410 in view of Beser, U.S. Patent No. 7,164,697.
Regarding claims 4, 11, 18 and 25, Janky discloses a wireless communications capable device and method comprising: a transceiver; and a processor; and the transceiver and the processor configured to receive a wireless signal (with an inherent identifier) (col. 5, line 60-col. 6, line 60), the wireless signal including a message wherein the message is multiplexed with other data (inherent to wireless signals received at multi-channel receiver) (col. 6, lines 18-23, col. 7, lines 22-48); wherein, in response to the information indicating that a frequency channel is unavailable, the processor is configured to store information indicating that the frequency channel is unavailable from a set of frequency channels; wherein, in response to the information indicating that a frequency channel is available, the processor is configured to store information indicating that the frequency channel is available from the set of frequency channels (The wireless device generates a data file that is generated by a processor and is stored in the mobile device. The device generates and stores a channel map based on transmissions received by the radio receiver. The channel map indicates channels that are available and unavailable.) (col. 6, line 61-col. 7, line 21); and wherein the transceiver and the processor are configured to communicate using available frequency channels from the set of frequency channels (transmissions are sent over the available channels indicated in the channel map) (col. 10, line 45-col. 11, line 22).

In a similar field of endeavor, Beser discloses a receiver design for implementing virtual upstream channels in broadband communications systems. Beser further discloses a receiver that receives MAC messages that contain channel map/channel ID information (col. 8, line 55–col. 9, line 12).
Therefore, at the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Janky with the teachings of Beser since such a modification would only require routine skill in the art. Such a modification would be based on system design preference and would only routine skill in the art to implement.
Regarding claims 5, 12, 19 and 26, Janky as modified discloses wherein the wireless signal is determined by a MAC identity (it is inherent that wireless signals contain identifying information that identifies the entity sending the information (col. 6, lines 4-23).
Regarding claims 6, 13, 20 and 27, Janky as modified discloses wherein the wireless signal includes an inherent protocol identifier associated with the information indication that the frequency channel is available or unavailable (col. 6, line 61-col. 7, line 21, col. 10, line 45-col. 11, line 22).
Regarding claims 7, 14, 21 and 28, Janky as modified discloses the wireless device/method as previously described and further discloses wherein statistical measures of a signal or noise measurements can be made (col. 12, lines 32-38).
  Although Janky does not specifically disclose wherein the processor determines a power level based on a received signal strength of the wireless signal, the examiner 
Regarding claims 8, 15, 22 and 29, Janky as modified discloses wherein the transceiver and the processor are configured to scan for wireless network devices and to measure signal strengths of the scanned wireless network devices (col. 12, lines 32-39. Janky further discloses a memory capable of storing different types of information (col. 5, lines 17-29, col. 6, lines 36-43).
Although Janky does not specifically disclose that the mobile device stores the signal strengths, the examiner contends, however that a modification of the memory of Janky to store the received signal strengths would have been an obvious design choice at the time of invention. Such a modification would have required only routine skill in the art to modify.
Regarding claims 9, 16, 23 and 30, Janky as modified discloses wherein the transceiver and the processor are configured to communicate with a plurality of wireless communications capable devices simultaneously (the transceiver is a multi-channel transceiver) (col. 6, lines 18-23).
Regarding claims 10, 17, 24 and 31, Janky as modified discloses the wireless device as previously described. Janky further discloses wherein the transceiver and the processor are configured to transmit communications to various types of computer systems (col. 5, lines 3-11).
Although Janky does not specifically discloses wherein the device can transmit to both a wireless network device and a non-network wireless communications capable device, the examiner contends, however, that at the time of invention, such a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646